DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, 18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiley in view of Alvarez Ruiz et al. (US 9834072), hereinafter Alvarez.
Regarding claim 11, Kiley discloses a vehicle flap (Kiley, 2 in Fig. 1), comprising: an inner shell (Kiley, 24 in Fig. 4); an outer shell (Kiley, 40 in Fig. 4) connected to the inner shell (Kiley, Col. 3 lines 67-68); and at least one reinforcing tube (Kiley, 4 in Fig. 3-5) which is arranged between the inner shell and the outer shell (Kiley, Col. 3 lines 64-67) and is connected to the inner shell and/or outer shell (Kiley, connect to both shells, Col. 3 lines 35-36 and Col. 4 lines 7-10), wherein the inner shell and the outer shell together form a geometry (Kiley, upper geometry of the flap) of the vehicle flap.
Regarding claim 12, Kiley discloses the vehicle flap according to claim 11, wherein the reinforcing tube has a transverse portion (Kiley, 8 in Fig. 3) which extends over the window opening (Kiley, 48 in Fig. 3) of the vehicle flap and on which a hinge (Kiley, 50 in Fig. 3 and Col. 4 lines 58-60) is arranged for attaching the vehicle flap to a body.

Regarding claim 18, Kiley discloses the vehicle flap according to claim 11, wherein an individual reinforcing tube is in one piece (Kiley, Col. 3 lines 10-12), has a fully circumferentially closed cross section (Kiley, cross-sections 8, 10, and 12 in Fig. 4-5), and/or is a hydroformed tube (Kiley, Col. 3 lines 30-31).
Regarding claim 22, Kiley discloses the vehicle flap according to claim 11, wherein the inner shell is an inner metal sheet, and the outer shell is an outer metal sheet (Kiley, Col. 4 lines 31-33).
Regarding claim 24, Kiley discloses the vehicle flap according to claim 11, wherein the vehicle flap is a tailgate of a vehicle (Kiley, Fig. 1).
Kiley fails to disclose the inner shell and the outer shell extend in a fully circumferential and closed manner around a window opening of the vehicle flap.
However, Alvarez teaches single inner shell (Alvarez, 56 in Fig. 2) and single outer shell (Alvarez, 54 in Fig. 2) such that they extend in a fully circumferential and closed manner around a window opening of the vehicle flap (Alvarez, abstract and Fig. 2).
Alvarez is considered to be analogous art because it is in the same field of vehicle flap as Kiley. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle flap as taught by Kiley to incorporate the teachings of Alvarez and manufacture each of the inner and outer shells as one single panel such that the shells extend in a fully circumferential and closed manner around a window opening of the vehicle flap. Doing so provides additional protection and reinforcement with more material at the middle of the vehicle flap instead of just upper and lower portion.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiley and Alvarez as applied to claim 12 above, and further in view of Seksaria et al. (US 20030122399), hereinafter Seksaria.
Regarding claim 13, the combination of Kiley and Alvarez discloses the vehicle flap according to claim 12, but fails to disclose a screw connection of the hinge to the reinforcing tube is oriented +/-25° perpendicular to the vehicle transverse axis.
However, Seksaria teaches a screw connection (Seksaria, annotated Fig. 11 below, Fig. 12, and paragraph 0062) of the hinge to the reinforcing tube is oriented +/-25° perpendicular to the vehicle transverse axis (Seksaria, annotated Fig. 11 below, screw in a direction perpendicular to the transverse axis).
One of ordinary skill in the art would have understood that hinges in Seksaria and Kiley have similar functions. Since both Seksaria and Kiley teach a hinge assembly, it would have been obvious to substitute one known hinge assembly for another hinge assembly, as it would have yielded predictable results to one of ordinary skill in the art.

    PNG
    media_image1.png
    420
    477
    media_image1.png
    Greyscale

Figure 1 Annotated Fig 11 from Seksaria
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiley and Alvarez as applied to claim 11 above, and further in view of Barral et al. (US 20110061302), hereinafter Barral.
Regarding claim 15, the combination of Kiley and Alvarez discloses the vehicle flap according to claim 11, further comprising: a surface (Kiley, see annotated Fig. 4 below) formed by the inner shell.
Regarding claim 16, the combination of Kiley and Alvarez discloses the surface runs in certain portions in the region of the at least one reinforcing tube, and the surface overlaps with the reinforcing tube when viewed perpendicular to the surface (Kiley, Fig. 5 and annotated Fig. 4 below).
Regarding claim 17, the combination of Kiley and Alvarez discloses the inner shell has a U-shaped cross-sectional region (Kiley, 26 in Fig. 4), the reinforcing tube is arranged in the U-shaped cross-sectional region (Kiley, 26 and 30 in Fig. 4 and 5, respectively), and the surface is formed by an outer side of the U-shaped cross-sectional region (Kiley, annotated Fig. 4 above, and the same for Fig. 5).

    PNG
    media_image2.png
    384
    464
    media_image2.png
    Greyscale
 
Figure 2 Annotated Fig 4 from Kiley
The combination of Kiley and Alvarez fails to disclose the surface being a sealing surface.

Barral is considered to be analogous art because it is in the same field of vehicle flap as Kiley and Alvarez. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle flap as taught by the combination of Kiley and Alvarez to incorporate the teachings of Barral and have a sealing surface formed between a seal and the inner shell as described above. Doing so would provide watertight seal between the inside and outside of the vehicle (Barral, paragraph 0056).
Claims 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiley, Alvarez, and Barral as applied to claim 15 above, and further in view of Lathwesen (US 20140203591).
Regarding claims 19-21, the combination of Kiley in view of Alvarez and Barral teaches the vehicle flap according to claim 15, wherein the inner shell and outer shell extend with an overhang (Kiley, see annotated Fig. 4 above) laterally beyond the sealing surface. 
Regarding claim 23, Kiley discloses a vehicle (Kiley, 1 in Fig. 1), comprising: a body (Kiley, Fig. 1); and a vehicle flap (Kiley, 2 in Fig. 1) comprising: an inner shell (Kiley, 24 in Fig. 4); an outer shell (Kiley, 40 in Fig. 4) connected to the inner shell (Kiley, Col. 3 lines 67-68); and at least one reinforcing tube (Kiley, 4 in Fig. 3-5) which is arranged between the inner shell and the outer shell (Kiley, Col. 3 lines 64-67) and is connected to the inner shell and/or outer shell (Kiley, connect to both shells, Col. 3 lines 35-36 and Col. 4 lines 7-10), wherein the inner shell and the outer shell together form a geometry (Kiley, upper geometry of the flap) of the vehicle flap. The combination of Kiley in view of Barral teaches a seal formed by the vehicle flap and body (Barral, seal 42 in Fig. 4).

However, Alvarez teaches single inner shell (Alvarez, 56 in Fig. 2) and single outer shell (Alvarez, 54 in Fig. 2) such that they extend in a fully circumferential and closed manner around a window opening of the vehicle flap (Alvarez, abstract and Fig. 2).
Alvarez is considered to be analogous art because it is in the same field of vehicle flap as Kiley. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle flap as taught by Kiley to incorporate the teachings of Alvarez and manufacture each of the inner and outer shells as one single panel such that the shells extend in a fully circumferential and closed manner around a window opening of the vehicle flap. Doing so provides additional protection and reinforcement with more material at the middle of the vehicle flap instead of just upper and lower portion.
The combination of Kiley in view of Alvarez and Barral fails to teach the overhang extend beyond the sealing surface by at least 3 cm, 7 cm, and 10 cm, to cover a body-side water gutter as recited in claims 19-21, respectively. As in claim 23, the combination of Kiley in view of Barral and Alvarez also fails to disclose wherein the body, at least laterally to the vehicle flap, comprises a water gutter concealed by the vehicle flap in a closed state, wherein the water gutter is arranged outside a seal formed by the vehicle flap and body, and wherein an opening mechanism for opening the vehicle flap is arranged in the water gutter on at least one side of the vehicle flap.
However, Lathwesen teaches an overhang covering a body-side water gutter (Lathwesen, water gutter 33 in Fig. 3 and paragraph 0029), and wherein the body, at least laterally to the vehicle flap, comprises a water gutter (Lathwesen, paragraph 0029, water gutter is on the body) concealed by the vehicle flap in a closed state (concealed by the overhang of the vehicle flap from Kiley), wherein the water gutter is arranged outside a seal formed by the vehicle flap and body (Lathwesen, outside of seal 
Lathwesen is considered to be analogous art because it is in the same field of vehicle flap as Kiley and Alvarez. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle flap as taught by Kiley and Alvarez to incorporate the teachings of Lathwesen and have a body-side water gutter, which is outside a seal, cover by the overhang to have the opening mechanism inside the water gutter. Doing so would prevent water from entering beyond the seal, protect the opening mechanism, and provide a rain groove for water to flow and prevent accumulation.
The combination of Kiley, Alvarez, Barral, and Lathwesen discloses the claimed invention except for the length of the overhang extension being 3/5/7 cm. It would have been an obvious matter of design choice to modify the length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiley and Alvarez as applied to claim 11 above, and further in view of Barral and Yamada et al. (US 20050046229).
Regarding claim 25, the combination of Kiley and Alvarez teaches vehicle flap according to claim 11, but fails to teach a sealing surface formed by the inner shell such that the sealing surface extends in a fully circumferential and closed manner around the window opening of the vehicle flap.
Barral teaches a sealing surface formed by the inner shell (Barral, Fig. 4, the surface of inner shell 32 in direct contact with seal 42, same configuration as Kiley with U-shaped inner shell 32 and reinforcing element 34).

Yamada teaches a weather strip sealing (Yamada, W in Fig. 5) extends in a fully circumferential and closed manner around the window opening of the vehicle flap.
Yamada is considered to be analogous art because it is in the same field of vehicle flap as Kiley, Barral, and Alvarez. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle flap as taught by the combination of Kiley, Alvarez, and Barral to incorporate the teachings of Yamada and have a weather strip sealing extends in a fully circumferential and closed manner around the window opening of the vehicle flap such that the sealing surface on the inner shell in contact with the weather strip would also be in a fully circumferential and closed manner. Doing so provides a complete seal to prevent water or dust from entering.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kiley, Alvarez, Barral, and Lathwesen as applied to claim 23 above, and further in view of Yamada et al. (US 20050046229).
Regarding claim 26, the combination of Kiley, Alvarez, Barral, and Lathwesen teaches the vehicle according to claim 23, wherein the vehicle flap further comprises a sealing surface formed by the inner shell (Barral, Fig. 4, the surface of inner shell 32 in direct contact with seal 42, same configuration as Kiley with U-shaped inner shell 32 and reinforcing element 34; see claim 15 rejection above), but fails to 
Yamada teaches a weather strip sealing (Yamada, W in Fig. 5) extends in a fully circumferential and closed manner around the window opening of the vehicle flap.
Yamada is considered to be analogous art because it is in the same field of vehicle flap as Kiley, Alvarez, Barral, and Lathwesen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle flap as taught by the combination of Kiley, Alvarez, Barral, and Lathwesen to incorporate the teachings of Yamada and have a weather strip sealing extends in a fully circumferential and closed manner around the window opening of the vehicle flap such that the sealing surface on the inner shell in contact with the weather strip would also be in a fully circumferential and closed manner. Doing so provides a complete seal to prevent water or dust from entering.

Response to Arguments
Applicant’s arguments, see page 6-7 of Applicant's Remarks/Arguments, filed 1/31/2022, with respect to the rejection(s) of claim(s) 11 and 23 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied prior arts Alvarez and Yamada in regards to the new limitations of inner shell, outer shell and sealing surface extend in a fully circumferential and closed m.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle flaps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.Z./               Examiner, Art Unit 3612                              

/JASON S MORROW/              Primary Examiner, Art Unit 3612